Citation Nr: 0418358	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  95-13 911	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active military duty from April 1958 
to September 1965.  This case originally came before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1990 rating decision issued by the Atlanta, Georgia Regional 
Office (RO).  In that decision, the RO denied the issue of 
entitlement to a disability evaluation greater than 10 
percent for chronic bronchitis.  Subsequent to the Board 
remand issued in August 1992, the RO increased the 
appellant's disability rating to 30 percent.  Since the 
appellant did not withdraw his increased rating claim after 
the RO issued the 30 percent evaluation in December 1992, his 
case is still in appellate status.  AB v. Brown, 6 Vet. App. 
35 (1993).  In April 2001, the Board again remanded the case 
to the RO for additional development; the RO has now returned 
the case to the board for appellate review.

The Board notes that the issue of entitlement to a prostate 
disorder secondary to service-connected bronchitis referred 
to the RO in the April 2001 remand has not yet been 
addressed.  This is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

The veteran has not experienced severe ventilatory impairment 
as shown by pulmonary function testing; his Forced Expiratory 
Volume in one second (FEV-1) is 60 percent of the predicted 
value; his FEV-1 to Forced Vital Capacity (FVC) ratio is 75 
percent of the predicted value; Diffusion Capacity of the 
Lung for Carbon Monoxide (DLCO) is 80 percent of the 
predicted value.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchitis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 4.97 (Diagnostic Code 
6600) (2003); 38 C.F.R. § 4.97 (Diagnostic Code 6600) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The evidence of record indicates that the appellant underwent 
a VA pulmonary examination in June 1990; he complained of 
shortness of breath, fevers and productive sputum.  On 
physical examination, there were no wheezes.  On pulmonary 
function tests (PFTs) conducted in July 1990, the appellant 
demonstrated an FEV-1 value that was 101 percent of predicted 
and a FEV-1/FVC ratio of 114 percent.  The clinical 
interpretation was that the FVC, FEV-1 and FEV-1/FVC ratio 
were within normal limits.  

The appellant testified at a personal hearing conducted at 
the RO in February 1991; he stated that coughed in the 
mornings and that he coughed up considerable mucus throughout 
the day.  He also said that he had problems breathing at 
rest.  See Hearing Transcript pp. 2-3.  The appellant also 
testified that he was constantly on antibiotics.  See Hearing 
Transcript p. 3.

Private medical records dated in January 1991 revealed that 
the appellant reported wheezing intermittently and exposure 
to heavy metals in the course of his work.  He denied any 
worsening in his breathing during the previous six months.  
On physical examination, some rhonchi and wheezes were shown 
that subsequently cleared.  The chest x-ray was essentially 
normal.  In February 1991, the appellant reported that he 
thought his breathing was slightly improved.  In March 1991, 
the appellant reported significant dyspnea on exertion.  A 
ventilation/perfusion scan was essentially normal and PFTs 
were normal without evidence of obstructive defects.  

The appellant went back to this doctor in May 1995; the 
doctor noted that the appellant had not been seen for 
pulmonary problems for approximately five years.  The 
appellant complained of shortness of breath with exertion.  
Radiographic examination of the appellant's chest was 
conducted in May 1995 and revealed an essentially normal 
chest.  The doctor rendered a diagnosis of sinus infection.  
In June 1995, the doctor noted that the appellant did have 
some shortness of breath with quite intense exertion but that 
otherwise he seemed to be doing fine.  The appellant was 
treated for sinusitis in January 1996; he was noted to be 
taking an antibiotic in September 1996 for a bad cold.  In 
November 1996, he was noted to be stable and not having any 
major new problems.  Radiographic examination of the chest 
was conducted in March 2001; the heart was of normal size and 
the lateral examination was unremarkable.  

The evidence of record includes various records from the West 
Georgia Medical Center.  A March 1991 chest x-ray report 
indicates that there was no significant abnormality or loss 
of expansion in either lung.  In May 1997, the appellant was 
noted to be doing okay with the bronchitis; he had no major 
respiratory problems at work and he was working in his 
garden.  In November 1997, he reported getting short of 
breath sometimes.  In February 1999, the appellant reported 
that overall he felt he was doing well.  Two years later, he 
reported that he had no energy at all and said that he had 
had a low-grade fever.  In November 2001, he reported some 
spells of shortness of breath, but overall, he seemed to be 
doing better.

Turning to VA records, the appellant underwent a VA medical 
examination in September 1992; he complained of a cough and 
shortness of breath on exertion.  On pulmonary function tests 
(PFTs), the appellant demonstrated an FVC value that was 91 
percent of predicted and a FEV-1 value of 87 percent.  The 
clinical interpretation was that the FVC, FEV-1 and FEV-1/FVC 
ratio were within normal limits.

The appellant underwent another VA medical examination in 
February 1994; he complained of a productive cough and 
shortness of breath.  He reported lacking energy and having 
night sweats.  The examiner rendered a diagnosis of chronic 
bronchitis with superimposed mild emphysema.  The chest x-ray 
was unremarkable from prior ones.  

VA PFTs conducted in June 1996 demonstrated an FEV-1 value 
that was 86 percent of predicted.  The clinical 
interpretation was that the testing indicated a normal 
spirometry.

The appellant underwent a VA pulmonary examination in January 
1997; the appellant reported a productive cough and shortness 
of breath and he said that he took antibiotics for 
bronchitis.  The examiner noted that the appellant did seem 
to have reactive airway disease and a propensity for chronic 
bronchitis and upper respiratory infections.  On physical 
examination, the appellant had a productive cough.  
Spirometry testing was normal and did not indicate the 
presence of chronic obstructive pulmonary disease (COPD).  
Cor pulmonale was not found.  

The appellant underwent another VA pulmonary examination in 
September 2002; he reported chronic cough with white sputum 
and shortness of breath.  He said that he coughed up thick 
yellow sputum and that he had to sleep propped up.  He 
reported having ongoing almost constant problems with 
infections.  PFTs were conducted and demonstrated an FVC 
value that was 67 percent of predicted and an FEV-1 value 
that was 80 percent of predicted.  The examiner did not feel 
that the appellant had any cor pulmonale, right ventricular 
hypertrophy, pulmonary hypertension or significant carbon 
dioxide retention.

The appellant most recently underwent a VA pulmonary 
examination in April 2003; the examiner reviewed the claims 
file.  The appellant reported a history of coughing 
associated with phlegm at times.  He said he had to take 
antibiotics and that he had a weight loss of ten pounds.  He 
said he had no history of recent hospitalization for 
bronchitis, but he did give a history of emergency room 
visits.  He reported using nebulizers and oxygen but said he 
did not use oxygen at home.  He gave a history of shortness 
of breath with exertion quite often.  The appellant said that 
he was currently employed full-time and that his lung problem 
did not significantly affect his occupation.  The examiner 
noted that a March 2001 cardiac catheterization revealed 
normal left ventricular function and an ejection fraction of 
60 percent.  On physical examination, the appellant was in no 
acute respiratory distress.  He had normal breath sounds.  
PFTs were conducted and demonstrated an FVC value that was 63 
percent of predicted and an FEV-1 value that was 60 percent 
of predicted.  The FEV-1/FVC ratio was 75 percent of 
predicted and the DLCO was 80 percent of predicted.  The 
examiner rendered a diagnosis of chronic bronchitis with 
COPD, mild-to-moderate severity with no evidence of any cor 
pulmonale and no right ventricular hypertrophy.

The appellant's chronic bronchitis has been rated as 30 
percent disabling under Diagnostic Code 6600 of the Rating 
Schedule.  Prior to October 7, 1996, Diagnostic Code 6602 
provided that bronchitis was evaluated as 30 percent 
disabling if it was moderately severe and is manifested by 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation was provided if the 
disability was severe with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  A 100 percent 
rating contemplated a pronounced condition with copious 
productive cough and dyspnea at rest, pulmonary function 
testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of right-sided heart involvement..  
38 C.F.R. § 4.97, Diagnostic Code 6600 (1997).

From October 7, 1996 onward, Diagnostic Code 6600 provides 
that a 30 percent evaluation will be assigned where there is 
an FEV-1 of 56- to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or; DLCO (SB) 56- to 65- percent predicted.  A 
60 percent rating requires FEV-1 of 40- to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating requires FEV-1 less than 40-
percent predicted value, or; FEV-1/FVC less than 40 percent, 
or; DLCO (SB) less than 40-percent predicted, or; a maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 30 
percent for the appellant's bronchitis.  None of the values 
disclosed as a result of pulmonary function testing indicates 
that the appellant warrants greater than a 30 percent 
evaluation under the provisions of Diagnostic Code 6600 from 
October 7, 1996 onward or before that date.  The medical 
evidence of record does not reveal the existence of severe 
ventilatory impairment or cor pulmonale (right heart failure) 
or right ventricular hypertrophy or pulmonary hypertension 
(shown by Echo or cardiac catheterization) or episode(s) of 
acute respiratory failure.  Nor is it clinically shown that 
the appellant requires outpatient oxygen therapy.  Therefore, 
a preponderance of the evidence is against the claim for a 
disability evaluation in excess of 30 percent under 
Diagnostic Code 6600.

The appellant has indicated that he should be rated as at 
least 60 percent disabled for his chronic bronchitis due to 
his symptomatology.  However, the appellant, as a layperson, 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); See also Clark v. Derwinski, 2 Vet. 
App. 166 (1992).  Competent medical evidence is required.  
The PFTs of record do not demonstrate loss of pulmonary 
function sufficient to award a higher evaluation.  The 
clinical assessments of record are considered persuasive as 
to the appellant's degree of impairment due to the chronic 
bronchitis since they consider the overall industrial 
impairment due to his respiratory illness.

Applying the pertinent rating criteria to the facts 
summarized above, the Board concludes that a rating in excess 
of 30 percent for disability due to chronic bronchitis is not 
warranted.  

The Board finds no evidence that the appellant's chronic 
bronchitis disability presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  The Board finds that the 
schedular evaluation in this case was not inadequate.  As 
discussed above, there are higher ratings for a bronchitis 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his 
bronchitis, nor has he required any extensive treatment.  The 
appellant himself reported at his April 2003 VA examination 
that the lung problem did not significantly affect his 
occupation.  The appellant has not offered any objective 
evidence of any symptoms due to the chronic bronchitis that 
would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
referral of this case for consideration of an extraschedular 
rating is not warranted in this case.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).

The findings needed for an evaluation in excess of 30 percent 
were not demonstrated in the evidence of record.  Since the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent for the appellant's 
chronic bronchitis under the schedular criteria both prior to 
October 7, 1996, and thereafter, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claim for a higher rating.  The 
RO sent the appellant letters, in April 2001, June 2001, and 
January 2002, that informed him of what the evidence had to 
show to establish entitlement, what evidence was still needed 
and what VA's duty was in obtaining evidence for his claim.  
The September 2003 Supplemental Statement of the Case (SSOC) 
included the requirements under Diagnostic Code 6600 that 
were in effect before October 7, 1996, and as of that date.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded several 
VA pulmonary examinations over the years and his VA medical 
records have been associated with the claims file.  Private 
medical records have also been associated with the claims 
file.  The appellant was informed about the provisions of the 
VCAA in a letter sent by the RO in June 2001, and in the SSOC 
issued in September 2003.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  In March 
2004, the appellant was informed that he could submit 
additional evidence to the Board; no more evidence was 
thereafter submitted.  In that same month, the appellant 
indicated that he wanted the case returned to the Board and 
waived considered by the RO of his West Georgia Health System 
hospitalization.  The appellant was given more than one year 
in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
appellant's chronic bronchitis is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



